DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hildreth et al. (US Patent Publication Application No. 20180275767) in view of Tsurumi et al. (US Patent No. 6,266,057).
	Regarding claim 1, Hildreth discloses a display device that receives a non-contact input operation of a user for a display screen, the display device comprising [see paras 0008, 0010; recognizing a gesture of the user, causing display of the graphical user interface to be altered based on the recognized gesture, and outputting an application control based on the recognized gesture]:
an input operation detector that detects an input operation including a predetermined gesture operation of the user [see paras 0007, 0047, 0053 and figure 4; to selectively recognizing users' gestures based on the identity of the user, other criteria can be used to filter out irrelevant or unintentional “candidate” gestures, such as potential control gestures. A plane is defined at a predetermined distance in front of a camera, where gestures that are made or performed on the far side of the plane from the camera are ignored, while gestures or potential gestures that are performed between the camera and the plane are monitored, identified, recognized, filtered, and processed];
a display processor that displays an input operation icon in a first display form on the display screen when the input operation detector detects a first gesture operation of the user and displays the input operation icon [see paras 0060, 0069, 0080 and  figures 6, 8; a user gesticulates his arm from a first position to a second position, causing representation in user interface to move right from the center position and to highlight icon of an interaction element disposed to the right of the center region]; in a second display form on the display screen when the input operation detector detects a second gesture operation of the user [see paras 0055, 0083, 0084 and figures 10, 11; fingers-upright, palms-facing-forward hand pose; thumbs-up, fingers curled hand pose; and fingers-extended-forward, thumbs-up hand pose and thumbup gesture may emulate a mouse-down event, a pointed-forefinger, thumb-down gesture emulate a mouse-up event, a hand-chopping gesture emulate a cancel or escape event or a double-click event, and a thumb-up, curled finger gesture; which corresponds to second gesture operation (the posture of “close fist”) of the user];
a reception processor that receives a movement operation to move the input operation icon in accordance with the first gesture operation when the input operation detector detects the first gesture operation and receives a selection operation to select a selection target by the input operation icon when the input operation detector detects the second gesture operation [see pars 0049, 0072 and figures 4, 7; an engagement pose is detected, the a representation alignment process begins, it is determined whether the representation is aligned with the target image. It is determined that the representation is aligned with the target image the enhanced control is displayed]; however, Hildreth fails to explicitly teach a change processor that, when the input operation detector detects a third gesture operation of the user, gradually or continuously changes a display form of the input operation icon between the first display form and the second display form.
	Kuzunuki discloses a change processor that, when the input operation detector detects a third gesture operation of the user [see figures 1-25;  the hand hold operation of a display object is detected as the closed hand and the hand release operation detected as the opened hand], gradually or continuously changes a display form of the input operation icon between the first display form and the second display form [see col. 8, lines 40-67 and figures 4a-5, 8B and 14B; "opened hand" detection (fingers spread) is associated wish the release operation, "closed hand" detection is associated with the hold operation. When an object is grasped since a hand is usually closed, the characteristic that the image size changes according to the upward and downward movements of a hand when the camera device photographs an actual object; which corresponds to the user performs the operation gradually change the shape of the hand].
	It would have been obvious to one of an ordinary skill in the art, having the teachings of Hildreth and Kuzunuki before the affective filing date of the claimed invention to modify, enhance input using recognized gestures of Hildreth to include an interactive presentation which controlled by user hands, as taught by Kunuzuki, in order to perform the operation gradually change the shape of the hand gestures.
	Regarding claim 2, Kunuzuki discloses wherein the change processor gradually or continuously changes a size of the input operation icon between the first display form and the second display form [see col. 8, lines 40-67 and figures 4a-5, 8B and 14B; "opened hand" detection (fingers spread) is associated wish the release operation, "closed hand" detection is associated with the hold operation. When an object is grasped since a hand is usually closed, the characteristic that the image size changes according to the upward and downward movements of a hand when the camera device photographs an actual object; which corresponds to the user performs the operation gradually change the shape of the hand].
	Regarding claim 3, Kunuzuki discloses wherein the change processor gradually or continuously changes a color of the input operation icon between the first display form and the second display form [see col. 17, lines 13-37 and figures 13, 22; hand recognition from hand color information and actual object recognition, the number of areas, area, and ambient length are combined for recognition. If judgment cannot be made from these characteristic amounts, size information and color information used for judgment].
	Regarding claim 4, Hildreth discloses wherein the change processor gradually or continuously changes a shape of the input operation icon between the first display form and the second display form [see paras 0005, 0029, 0030 and figure 6, 16; the user interface displays other objects than the enhanced control or regions of the user interface become obfuscated, the enhanced control may dynamically reposition itself, change it's shape or change the number of interaction elements displayed]. 
	Regarding claim 5, Hildreth discloses wherein when the third gesture operation is detected, the reception processor receives a movement operation to move the input operation icon in accordance with the third gesture operation [see paras 0088, 0089 and figures 11, 13; Controlling the application may further include controlling a candidate application associated with a highlighted or selected icon, or associated with an interaction element adjacent to a moved or re-aligned representation that the user intends to disable, disengage or deactivate the enhanced control. One approach is to use a hand pose or hand pose plus hand motion to turn off gesture control until the engagement gesture is to be reactivated]. 
Regarding claim 6, Hildreth discloses further comprising an input processor that executes an input process corresponding to the input operation of the user to the display screen when the reception processor receives the movement operation and the selection operation [see paras 0091 and figure 15; the user disable the control via action of another control object, such as by gesticulating a second hand in a sweeping motion over the first hand, thereby clearing the user interface. The control dynamically modified based on the identify or position of the user, based on other applications running on the device, on the amount of free space within the user interface].
	Regarding claims 10 and 11, Hildreth discloses a display method for receiving a non-contact input operation of a user for a display screen, the display method causing one or more processors to execute: [see paras 0008, 0010; recognizing a gesture of the user, causing display of the graphical user interface to be altered based on the recognized gesture, and outputting an application control based on the recognized gesture]:
detecting an input operation detector that detects an input operation including a predetermined gesture operation of the user [see paras 0007, 0047, 0053 and figure 4; to selectively recognizing users' gestures based on the identity of the user, other criteria can be used to filter out irrelevant or unintentional “candidate” gestures, such as potential control gestures. A plane is defined at a predetermined distance in front of a camera, where gestures that are made or performed on the far side of the plane from the camera are ignored, while gestures or potential gestures that are performed between the camera and the plane are monitored, identified, recognized, filtered, and processed];
a displaying an input operation icon in a first display form on the display screen when the input operation detector detects a first gesture operation of the user and displays the input operation icon [see paras 0060, 0069, 0080 and  figures 6, 8; a user gesticulates his arm from a first position to a second position, causing representation in user interface to move right from the center position and to highlight icon of an interaction element disposed to the right of the center region]; in a second display form on the display screen when the input operation detector detects a second gesture operation of the user is detected [see paras 0055, 0083, 0084 and figures 10, 11; fingers-upright, palms-facing-forward hand pose; thumbs-up, fingers curled hand pose; and fingers-extended-forward, thumbs-up hand pose and thumbup gesture may emulate a mouse-down event, a pointed-forefinger, thumb-down gesture emulate a mouse-up event, a hand-chopping gesture emulate a cancel or escape event or a double-click event, and a thumb-up, curled finger gesture; which corresponds to second gesture operation (the posture of “close fist”) of the user];
receiving a movement operation to move the input operation icon in accordance with the first gesture operation when the first gesture operation is detected and receiving a selection operation to select a selection target by the input operation icon when the second gesture operation is detected [see pars 0049, 0072 and figures 4, 7; an engagement pose is detected, the a representation alignment process begins, it is determined whether the representation is aligned with the target image. It is determined that the representation is aligned with the target image the enhanced control is displayed]; however, Hildreth fails to explicitly teach gradually or continuously changing, when a third gesture operation of the user is detected, a display form of the input operation icon between the first display form and the second display form.
	Kuzunuki discloses gradually or continuously changing, when a third gesture operation of the user is detected, a display form of the input operation icon between the first display form and the second display form;  [see col. 8, lines 40-67 and figures 4a-5, 8B and 14B;  the hand hold operation of a display object is detected as the closed hand and the hand release operation detected as the opened hand], gradually or continuously changes a display form of the input operation icon between the first display form and the second display form "opened hand" detection (fingers spread) is associated wish the release operation, "closed hand" detection is associated with the hold operation. The characteristic that the image size changes according to the upward and downward movements of a hand when the camera device photographs an actual object; which corresponds to the user performs the operation gradually change the shape of the hand].
	It would have been obvious to one of an ordinary skill in the art, having the teachings of Hildreth and Kuzunuki before the affective filing date of the claimed invention to modify, enhance input using recognized gestures of Hildreth to include an interactive presentation which controlled by user hands, as taught by Kunuzuki, in order to perform the operation gradually change the shape of the hand gestures.
Regarding claim 11 is an independent claim and relates to a non-transitory computer-readable recording medium having recorded therein a display program that receives an non-contact input operation of a user for a display screen, the display program causing one or more processors to execute. Since the features of claim 11 are substantially the same as those of claim 10 except for the category of invention, the same reasoning as in claim 10 applies to claim 11.

Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
Tsurumi et al. (US Patent Application Publication No. 2009/0073117) discloses a portion corresponding to a user's hand is extracted from a captured image, for example, contours of all objects in the captured image are extracted and the portion corresponding to the hand is selected according to the shape of the contours using a technique such as matching, resulting in a large amount of processing and relatively long processing time.
	Hildreth (US Patent Application Publication No. 2009/0079813) discloses the interface may display customized icons that initially surround a representation (e.g. an avatar) of a recognized user, effecting the easy selection of commands of characters through straightforward, intuitive, and natural motions of the user's body.
	Berliner et al. (US Patent Application Publication No. 2022/0255995) discloses virtual content to be displayed through a first wearable extended reality appliance; detect a second wearable extended reality appliance in proximity to the first wearable extended reality appliance; establish a link between the first wearable extended reality appliance and the second wearable extended reality appliance.
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO H NGUYEN whose telephone number is (571)272-4053.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAO H NGUYEN/Primary Examiner, Art Unit 2171